Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/6/2019, 11/25/2019, 1/5/2021, 4/9/2021, and 6/8/2021 have been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 9/6/2019 are approved by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imamura et al. (JP2004168897A). The machine translation is relied upon below for the rejection purposes.
Regarding claim 1, Imamura discloses a resin molded body comprising a thermoplastic resin, plate-like graphite and carbon black fibers, a content of the plate-like graphite being 50 parts by weight or more and 200 parts by weight or less, relative to 100 parts by weight of the thermoplastic resin, the carbon black having a DBP oil absorption of 100 ml/100 g or more and 600 ml/100 g or less, a content of the carbon black and the metal fibers being 1 part by weight or more and 50 parts by weight or less, relative to 100 parts by weight of the thermoplastic resin (example 7 and comparative example 4).

Regarding claim 4, Imamura wherein the plate-like graphite has a volume average particle size of 5 µm or more and 500 µm or less (lines 175-181, 307-308, example 7 and comparative example 4)
Regarding claim 6, Imamura wherein the carbon black is oil-furnace black (Ketchen Black EC, line 300).
Regarding claim 11, Imamura wherein the thermoplastic resin contains an olefin resin (HDPE, example 7, and comparative example 4).
Claims 1-4, 6, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeno et al. (US 4,971,726). 
Regarding claim 1, Maeno discloses a resin molded body comprising a thermoplastic resin, plate-like graphite and carbon black fibers, a content of the plate-like graphite being 50 parts by weight or more and 200 parts by weight or less, relative to 100 parts by weight of the thermoplastic resin, the carbon black having a DBP oil absorption of 100 ml/100 g or more and 600 ml/100 g or less, a content of the carbon black and the metal fibers being 1 part by weight or more and 50 parts by weight or less, relative to 100 parts by weight of the thermoplastic resin (comparative examples 11, 16, and 22).

Regarding claim 4, Maeno discloses the plate-like graphite has a volume average particle size of 5 µm or more and 500 µm or less (comparative examples 11, 16, and 22).
Regarding claim 6, Maeno discloses the carbon black is oil-furnace black (Ketchen Black EC).
Regarding claim 11, Maeno discloses the thermoplastic resin contains an olefin resin (propropylene, comparative examples 11, 16, and 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US 20050238941) in view of Imamura et al. (JP2004168897A).
Regarding claim 1, Nishi discloses a resin molded body comprising a thermoplastic resin, plate-like graphite and carbon black fibers, a content of the graphite being 50 parts by weight or more and 200 parts by weight or less, relative to 100 parts by weight of the thermoplastic resin, the carbon black having a DBP oil absorption of 100 ml/100 g or more and 600 ml/100 g or less (Ketjen black EC600JD), a content of the carbon black and the metal fibers being 1 part by weight or more and 50 parts by weight or less, relative to 100 parts by weight of the thermoplastic resin (Table 2, examples 1-3).  Nishi does not disclose the graphite is a plate-like graphite.  Imamura discloses scaly conductive filler to impart high conductivity to a thermoplastic resin (lines 78-81) and therefore it would have been obvious to one of an ordinary skill in the art to use scaly conductive filler such as plate-like graphite in forming the resin molded body of Nishi, thereby improving the conductivity of said molded body.
Regarding claims 2, 3 and 12, Nishi discloses the resin molded body including a main surface (Fig. 4, fuel cell separator).  Given that the resin molded body of Nishi comprises of all the claimed elements as the claimed resin molded body, a person having an ordinary skill in the art would reasonably expect the resin molded body of Imamura to have the claimed electromagnetic wave shielding properties, in-plane thermal conductivity and heat dissipation because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, 
Regarding claim 4, Nishi discloses the graphite has a volume average particle size of 5 µm or more and 500 µm or less (examples 1-3).
Regarding claim 6, Nishi discloses the carbon black is oil-furnace black (Ketchen Black EC,600DJ).
Regarding claim 9 and 10, Nishi discloses the resin molded body further comprising a non-conductive fibrous filler different from the metal fibers (carbon fiber PAN), wherein a content of the fibrous filler is 1 part by weight or more and 200 parts by weight or less, relative to 100 parts by weight of the thermoplastic resin  (examples 1-3).
Regarding claim 11, Nishi discloses the thermoplastic resin contains an olefin resin (propropylene, comparative examples 11, 16, and 22).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (JP2004168897A) in view of Sever (Composites: Part B 53 (2013) 226–233).
Imamura discloses a resin molded body as described above and is incorporated herein by reference.  Imamura does not disclose the graphite is exfoliated (expanded).  However, Sever discloses that the natural graphite (NG) is not reinforcing in nature but when modified to expanded graphite by high temperature heat treatment, this could be used as reinforcing nanofiller in various polymer matrices.  Expanded graphite is a loose and porous vermicular material, consisting of basically parallel boards and sheets, which collapse and deform in an irregular pattern, leaving many pores of varied sizes ranging from nanoscale to microscale. Expanded graphite was used as conductive filler in polymer composites recently owing to its much smaller particle size and lower percolation threshold than that of natural graphite (page 226-227).  Sever also discloses that with increasing of expanded graphite content .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maeno et al. (US 4,971,726) in view of Sever (Composites: Part B 53 (2013) 226–233).
Maeno discloses a resin molded body as described above and is incorporated herein by reference.  Maeno does not disclose the graphite is exfoliated (expanded).  However, Sever discloses that the natural graphite (NG) is not reinforcing in nature but when modified to expanded graphite by high temperature heat treatment, this could be used as reinforcing nanofiller in various polymer matrices.  Expanded graphite is a loose and porous vermicular material, consisting of basically parallel boards and sheets, which collapse and deform in an irregular pattern, leaving many pores of varied sizes ranging from nanoscale to microscale. Expanded graphite was used as conductive filler in polymer composites recently owing to its much smaller particle size and lower percolation threshold than that of natural graphite (page 226-227).  Sever also discloses that with increasing of expanded graphite content from 10% to 40%, the tensile strengths increase (page 232, Conclusion).  In the light of such benefits, it would have been obvious to a person of ordinary skill in the art to replace the graphite in the molded body of Maeno with the expanded graphite with expectation that the molded body of Maeno would have improved the tensile strengths as suggested by Sever.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US 20050238941) in view of Imamura et al. (JP2004168897A) as applied above, further in view of Sever (Composites: Part B 53 (2013) 226–233).
Nishi discloses a resin molded body as described above and is incorporated herein by reference.  Nishi does not disclose the graphite is exfoliated (expanded).  However, Sever discloses that the natural .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (JP2004168897A) in view of Dziurla et al (US 5,093,035).
Imamura discloses a resin molded body as described above and is incorporated herein by reference.  Imamura does not disclose the carbon black has a primary particle size of 50 nm or less.  However, Dziurla discloses using carbon black having an average primary particle diameter in the range 5 to 50 nm for achieving high level of mechanical properties and lower electrical resistance (col 1, ln 40-45 and ln 60-65).  Therefore it would have been obvious to a person of ordinary skill in the art to select the carbon black having average primary particle diameter in the range 5 to 50 nm to use in forming the molded body of Imamura with expectation that the molded body of Imamura would have high level of mechanical properties and lower electrical resistance as suggested by Dziurla.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maeno et al. (US 4,971,726) in view of Dziurla et al (US 5,093,035).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US 20050238941) in view of Imamura et al. (JP2004168897A) as applied above, further in view of Dziurla et al (US 5,093,035).
Nishi discloses a resin molded body as described above and is incorporated herein by reference.  Nishi does not disclose the carbon black has a primary particle size of 50 nm or less.  However, Dziurla discloses using carbon black having an average primary particle diameter in the range 5 to 50 nm for achieving high level of mechanical properties and lower electrical resistance (col 1, ln 40-45 and ln 60-65).  Therefore it would have been obvious to a person of ordinary skill in the art to select the carbon black having average primary particle diameter in the range 5 to 50 nm to use in forming the molded body of Nishi with expectation that the molded body of Nishi would have high level of mechanical properties and lower electrical resistance as suggested by Dziurla.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (JP2004168897A) in view of Kamiyo et al. (US 4,636,536).
Imamura discloses a resin molded body as described above and is incorporated herein by reference.  Imamura does not disclose the molded body contain metal fibers as claimed.  However, Kamiyo discloses using metal fibers, stainless steel fibers in thermoplastic resin composition for .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maeno et al. (US 4,971,726) in view of Kamiyo et al. (US 4,636,536).
Maeno discloses a resin molded body as described above and is incorporated herein by reference.  Maeno does not disclose the molded body contain metal fibers as claimed.  However, Kamiyo discloses using metal fibers, stainless steel fibers in thermoplastic resin composition for achieving high retention of electromagnetic interference shielding performance (abstract).  Kamiyo also discloses that the stainless steel fibers have an average diameter of 3 to 50 µm, preferably 5 to 10 µm and an average fiber length of 3 to 50 mm, preferably 5 to 10 mm and the blending proportion of the stainless steel fibers is from 5 to 20%, preferably from 5 to 10%, by weight in the total resin composition (col 2, ln 48-53).  Therefore it would have been obvious to a person of ordinary skill in the art to add the metal fibers, stainless steel fibers specially, to the molded body of Maeno with the expanded graphite with expectation that the molded body of Maeno would have achieved high retention of electromagnetic interference shielding performance as suggested by Kamiyo.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (JP2004168897A), or Maeno et al. (US 4,971,726). 
Imamura and Maeno do not disclose the resin molded body being used as a heat dissipation chassis, a heat dissipation case or having a heat sink shape as claimed.  However, given that the resin molded bodies of Imamura and Maeno can be used in electronics, automobiles, and construction fields, electromagnetic wave shield parts, electrode parts, particularly contact parts for storage batteries (Imamura, lines 14-18) and as an electroconductive material for high voltage cables, ignition cables, electrodes or for applications such as electronic instruments or IC package materials, as a material for molded video discs (Maeno, col 4, ln 15-24), which require heat dissipation, it would have been obvious to one of an ordinary skill in the art to form a heat dissipation chassis, a heat dissipation case or having a heat sink shape using the compositions of Imamura and Maeno, with expectation that these compositions not only provide electromagnetic wave shielding properties but also uses to dissipation heat from the electronics, automobiles, and construction fields parts and packages.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HAIDUNG D NGUYEN/              Primary Examiner, Art Unit 1761                                                                                                                                                                                          
11/5/2021